Citation Nr: 0928433	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder arthritis, status post 
decompression of the subacromial joint.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder arthritis, status post 
decompression of the subacromial joint.


REPRESENTATION

Appellant represented by:	Indiana Department of 
Veterans' Affairs


INTRODUCTION

The Veteran had active service from June 1977 to June 1980, 
and from January 2005 to October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On July 22, 2009, following certification of the appeal to 
the Board of Veterans' Appeals, the Board received a VA Form 
21-22, "Appointment of Veterans Service Organization as 
Claimant's Representative" from the appellant.  By this 
form, the appellant designated the Lawrence County Service 
Office of the Indiana Department of Veterans' Affairs as his 
representative before VA.  The Veteran's representative at 
the RO has not been afforded an opportunity to execute a VA 
Form 646, "Statement of Accredited Representative in 
Appealed Case," prior to the Board's appellate 
consideration.  An appellant will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
38 C.F.R. § 20.600 (2008).

Accordingly, in order to afford the Veteran all due process 
consideration, the case is REMANDED for the following action:

1.  Refer this case with the claims 
folder to the Veteran's representative at 
the RO for the purpose of execution of VA 
Form 646, "Statement of Accredited 
Representative in Appealed Case."

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




